IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 78026-3-I
                       Respondent,
       v.                                         DIVISION ONE

JAMES ARTIS CASON,                                UNPUBLISHED OPINION

                       Appellant.                 FILED: November 12, 2019


       LEACH, J.   —   James Artis Cason appeals the trial court’s denial of his

request for reimbursement of government benefits he lost while jailed waiting for

trial. For the first time on appeal, he challenges the inquiry the trial court made

into the seriousness of Cason’s criminal conduct related to the charged crime for

which the jury found him not guilty. Because this challenge does not fall within a

recognized exception to the general rule preventing a party from raising a claim

for the first time on appeal, we decline to consider it and affirm.

                                    BACKGROUND

       The State charged James Cason with first degree assault.           The jury

acquitted him.     The jury then returned a special verdict, finding that Cason

proved “by a preponderance of the evidence that the use of force was lawful” and
No. 78026-3-I I 2


that he “engaged in criminal conduct substantially related to the events giving

rise to the crime with which [he] was charged.”

       Cason later requested reimbursement under RCW 9A.16.110 for Social

Security disability benefits that he lost while jailed before trial. At a hearing on

this request, Cason and the State discussed with the judge whether or not

Cason’s Social Security benefits could be considered under the “loss of time”

language included in the reimbursement statute, RCW 9A.16.11O.

      The defense attorney stated, “[F]irst, I’ll say [Cason’s] conduct in using

illegal narcotics does meet the definition of illegal conduct that was substantially

related to the need for his lawful force.” He also briefly discussed how drug use

is a common affliction in our state and country and “the legislature’s intent is that

people who are otherwise not doing things that would incur violence should be

reimbursed if they use lawful force.”

      The judge then analyzed how to use her discretion to decide whether to

award reimbursement to Cason:

      [H]ow do I make the determination really of the seriousness of the
      criminal conduct? [W]e’re identifying the use of crack cocaine and
      the provision of crack cocaine as the criminal conduct that’s
      substantially related to the events giving rise to the charges—
      because. that’s what the jury found, [because] had they not
                    .   .


      gotten together to smoke crack, he wouldn’t have been in the
      position to stab her or feel the need to stab her; right?

      The court denied Cason’s reimbursement request, noting that “but for Mr.

Cason smoking crack cocaine with the alleged victim in his motel room, the




                                        -2-
No. 78026-3-I / 3


events giving rise to these charges would not have occurred. The jury so found.”

Cason appeals.

                                     ANALYSIS

          Cason claims that the trial court erred in denying reimbursement because

the jury did not specify which criminal conduct of Cason presented at trial gave

rise to the need for him to act in self-defense. And he claims that the court could

not consider the seriousness of Cason’s initial criminal conduct without knowing

exactly what that conduct was.

       RCW 9A.16.11O requires the State to reimburse a defendant who has

been found not guilty by reason of self-defense:

       [T]he state of Washington shall reimburse the defendant for all
       reasonable costs, including loss of time, legal fees incurred, and
       other expenses involved in his or her defense.

      [l]f the trier of fact also determines that the defendant was engaged
      in criminal conduct substantially related to the events giving rise to
      the charges filed against the defendant[,] the judge may deny or
      reduce the amount of the award. In determining the amount of the
      award, the judge shall also consider the seriousness of the initial
      criminal conduct.

      During the hearing about reimbursement, Cason never claimed that RCW

9A.16.110 requires that the jury specify what criminal conduct by Cason was

substantially related to the events giving rise to the charges filed against him

before the trial court had discretion to deny his reimbursement request.1 Also,


      1  We note that RCW 9A.16.110 does not require that the fact finder
identify a particular crime; it requires only a finding “that the defendant was
engaged in criminal conduct substantially related to the events giving rise to the
charges filed against the defendant.”

                                         -3-
No. 78026-3-I /4


Cason never claimed to the trial judge that she did not consider the seriousness

of his admitted initial criminal conduct, providing his assailant with crack cocaine

and smoking it with her. Generally, we will not consider issues raised for the first

time on appeal unless an exception applies, like manifest error affecting a

constitutional right.2 Cason did not raise either issue below. Neither fits within

an exception to the rule barring review of a claim not raised in the trial court. So

we decline to review these two issues.

       Cason also claims drug use is not a sufficiently serious criminal activity to

deny reimbursement of critical disability benefits under RCW 9A.16.110. But he

identifies no legal authority supporting this claim. “Where no authorities are cited

in support of a proposition, the court is not required to search out authorities, but

may assume that counsel, after diligent search, has found none.”3          Because

Cason provides no authorities in support of his proposition, we decline to

consider this argument.4

                                  CONCLUSION

      Because Cason did not raise the first two issues below and because he

provides no authority supporting his assertion that drug use is not sufficiently




      2   RAP 2.5(a); State v. McFarland, 127 Wn.2d 322, 332-33, 899 P.2d 1251
(1995).
       ~ State v. Locian, 102 Wn. App. 907, 911 n.1, 10 P.3d 504 (2000) (quoting
DeHeerv. Seattle Post-Intelliqencer, 60 Wn.2d 122, 126, 372 P.2d 193 (1962)).
       ~ Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d
549 (1992) (stating that where an appellant provides no authorities in support of
his or her proposition, this court need not consider his or her argument).

                                         -4-
No. 78026-3-I I 5


serious criminal activity to deny reimbursement, we decline to review any of

these issues. We affirm.



                                                _/
                                                             1’


WE CONCUR:



  ~A1               I




                                    -5-